Citation Nr: 0628633	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to May 
1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 and October 2004 rating decision 
which denied service connection for bilateral hearing loss 
and tinnitus.

In November 2003, the RO issued a statement of the case as to 
its denial of eligibility for non-service connected pension 
benefits due to excess income.  The veteran has not submitted 
a substantive appeal on this issue, and it has not been 
certified for appellate consideration.  It is therefore, not 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case there are current clinical findings of hearing 
loss as defined in 38 C.F.R. § 3.385 (2006), and reports of 
tinnitus.  The veteran has at times reported a continuity of 
hearing loss and ringing in his ears since being exposed to 
gunfire in service.  In September 2004, Dr. K. Tipirneni 
provided an opinion that it was at least as likely as not 
that the veteran has current hearing loss and tinnitus 
secondary to military noise exposure.  However, Dr. Tipirneni 
noted a history of significant noise exposure to 
"significant military shelling fire" during service in 
World War II in 1945.  The Doctor also noted the veteran's 
report of a continuity of symptomatology since that exposure.  
The record shows that the veteran was not in service until 
after 1945, and on VA treatment in 2002 had reported military 
noise exposure consisted of one day of shell fire.  He also 
reported the onset of symptoms about five years earlier.

In an event, the report of a continuity of symptomatology, 
Dr. Tipirneni's opinion, and the findings of current 
disability trigger VA's duty to afford the veteran an 
examination.  McLendon v. Nicholson, No. 04-0185 (June 5, 
2006); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

Accordingly, this case is remanded for the following:

Afford the veteran a VA audiology 
examination.  The examiner must review 
the claims folder and note such review in 
the examination report or in an addendum.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better chance) that 
current hearing loss or tinnitus had its 
onset in service or is otherwise the 
result of a disease or injury, including 
noise exposure, in service.  The examiner 
should provide a rationale for the 
opinions.

The veteran is advised that this 
examination is necessary to adjudicate 
his claims, and that failure without good 
cause to report for the examination could 
result in the denial of those claims.  
38 C.F.R. § 3.655 (2006).

After ensuring that the examination and 
opinions are complete, re-adjudicate the 
claims.  If they remain denied, issue 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




